                                                                         FILED
                                                                           FEB 1 4 2019
                                                                        Clerk, U.S District Court
                                                                           District Of Montana
                                                                                Missoula


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ALLIANCE FOR THE WILD                              CV 18-67-M-DWM
ROCKIES,

             Plaintiff,
                                                             ORDER
      vs.

CHRIS SAVAGE, Kootenai National
Forest Supervisor, et al.,

             Defendants.


      The parties having filed a Joint Case Management Plan,

      IT IS ORDERED that the parties' proposed schedule (Doc. 29) is

ADOPTED and will govern the proceedings in this case going forward.

      Dated this ~         y of February, 2019.




                                                              loy, District Judge
                                             United States    istrict Court


                                                  (
